Citation Nr: 0720590	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for microalbuminuria associated with service-connected Type 
II diabetes mellitus (microalbuminuria).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
microalbuminuria and assigned an evaluation of 0 percent 
disabling.


FINDING OF FACT

The veteran's microalbuminuria has manifested albumin 
recurring, and red blood cells in the urine.


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for 
microalbuminuria have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.115a, 
4.115b, Diagnostic Code 7502 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's service 
connection claim, a letter dated in April 2003 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The June 2003 rating decision appealed granted 
service connection for the disability at issue and assigned a 
noncompensable evaluation.  As the June 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned in 
that determination for the disability at issue does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the headings 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
and "Reasons and Bases," set forth the relevant diagnostic 
code (DC) for rating the disability at issue, and included a 
description of the rating formulas for possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed to achieve the next-higher 
schedular rating above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Nevertheless, a June 2004 VCAA letter advised the veteran of 
what information and evidence was needed to substantiate the 
increased rating claim and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date in the event of award of the benefit sought.  Having 
identified this inadequacy in the VCAA notice given to the 
veteran, the Board initially presumes this error to have been 
prejudicial to the veteran.  See Sanders v. Nicholson, (No. 
06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).  The Board finds, however, that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  In that regard, the Board notes that as 
the RO, not the Board, will assign an effective date for the 
disability rating allowed on appeal, no failure to notify the 
veteran regarding effective dates in his appeal to the Board 
could prejudice him here.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.  See Sanders, supra.  



The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
also accorded VA examinations in March and May 2003 under 38 
C.F.R. § 3.159(c)(4).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran essentially contends that the initial evaluation 
assigned for his microalbuminuria does not accurately reflect 
the severity of his disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A rating decision dated in June 2003 granted service 
connection for microalbuminuria.  That rating decision 
assigned a noncompensable evaluation under Diagnostic Code 
7599-7502.  The veteran expressed disagreement with the 
noncompensable evaluation and began this appeal.  

Under Diagnostic Code 7913, complications of diabetes are to 
be rated separately unless they are part of the criteria used 
to support a 100 percent evaluation.  In this case, the 
veteran's microalbuminuria is evaluated by analogy to 
Diagnostic Code 7502 for chronic nephritis which is rated as 
a renal dysfunction.  See 38 C.F.R. § 4.20 (2006).  The 
criteria for renal dysfunction provide that a noncompensable 
evaluation is for assignment with evidence of albumin and 
casts with a history of acute nephritis, or hypertension 
noncompensable under Diagnostic Code 7101.  The next higher 
30 percent evaluation is for assignment with evidence of 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or transient or slight edema, or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  The next higher 60 percent evaluation is for 
assignment with albuminuria (notably, not microalbuminuria) 
constant with some edema, or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  

Under Diagnostic Code 7101 a 10 percent evaluation 
contemplates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more is 
rated 20 percent.  Diastolic pressure predominantly 120 or 
more is rated 40 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

The evidence for consideration in determining the most 
appropriate evaluation for the veteran's disability consists 
of private and VA medical records, including the reports of 
VA examination afforded the veteran to assess the severity of 
his disability.  After reviewing this evidence, the Board 
finds that the veteran does meet the criteria for next higher 
30 percent evaluation, but not for any higher evaluation.

A June 1999 private laboratory study showed that no red blood 
cells were seen in the urine but microabumin was 398.5.  
Occasional hyaline casts were noted.  A July 1999 private 
laboratory study showed that microalbumin in the urine was 
208.6.  An April 2001 private laboratory study showed that 
while urine was negative for red blood cells, and 
microalbumin was 212.2 mcg/mL.  Three-five hyaline casts were 
noted.  Private laboratory study in December 2001 was 
negative for both protein and red blood cells in the urine.  
Zero to three hyaline casts were noted.  A July 2002 private 
laboratory study did not report on albumin or red blood cells 
as such but noted that protein and occult blood were not seen 
in the urine. 

In October 2002, the veteran's private physician stated that 
he had discovered protein in the veteran's urine which was 
likely related to diabetes.  A January 2003 letter from the 
veteran's private physician noted that the veteran had 
protein in his urine which was as likely as not related to 
diabetes.

At March 2003 VA examination for diabetes, blood pressure was 
120/70.  The veteran denied any history of hypertension.  
There was no edema of the extremities.  A March 2003 VA 
urinalysis was positive for microalbuminuria, which was noted 
to be high with a result of 49.3 and a reference range of 0-
30.  Red blood cells in the urine were 4 which were noted to 
be high with a reference range of 0-2.  

A May 2003 VA genitourinary examination noted that the 
veteran had had protein in his urine.  He complained of 
urinary frequency, some hesitancy and decreased stream, as 
well as dribbling and occasional incontinence, but very 
minimal.  He had a positive history for surgery for kidney 
stones 10 years before.  He denied any acute nephritis.  He 
acknowledged that his protein in his urine did not affect his 
occupation or activities of daily living.  Physical 
examination did not disclose edema, and the diagnosis was 
protein microalbuminuria most likely due to underlying 
diabetes.  

As noted above, the medical evidence does show that the 
veteran has recurring albumin in his urine with occasional 
red blood cells.  Casts were noted several times in the past.  
Therefore, a 30 percent rating is warranted based on the 
presence of recurrent albumin and red blood cells.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7502.  No higher rating is warranted as the disability 
picture most nearly approximates the criteria for a 30 
percent rating.  38 C.F.R. § 4.7.  Further, none of the 
medical evidence discloses the presence of edema, and the 
veteran has not been diagnosed as having hypertension.  There 
is also no definite decrease in kidney function.  Ibid.  Even 
if hypertension were present, hypertension at least 40 
percent disabling under Diagnostic Code 7101 is not shown.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

Accordingly, the Board concludes that the initial evaluation 
to be assigned for the veteran's microalbuminuria is 30 
percent and that his microalbuminuria does not approximate 
the criteria for the next higher evaluation.  38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Diagnostic Code 7502.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  

The Board does not find evidence that the veteran's 
microalbuminuria should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claim to the present supports the conclusion that 
the veteran is not entitled to additional (above 30 percent) 
increased compensation during any time within the appeal 
period. 

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) citing 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, as there is no marked 
interference with earning capacity or hospitalization, no 
referral for consideration of an extraschedular rating is 
appropriate.
 



	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation for service-connected 
microalbuminuria from noncompensable to 30 percent disabling 
is granted, subject to law and regulation governing an award 
of monetary compensation; the appeal is granted to this 
extent only. 



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


